Citation Nr: 1144196	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-38 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with hiatal hernia.

3.  Entitlement to service connection for chronic sinusitis.

4.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In October 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Obstructive sleep apnea began during service.  

2.  GERD with hiatal hernia began during service.  

3.  Chronic sinusitis began during service.  



CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Chronic Sinusitis was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  GERD with hiatal hernia was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the Board is granting the claims for service connection for sleep apnea, sinusitis, and GERD with hiatal hernia, there are no further VCAA duties with respect to these issues.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

Furthermore, the Board notes that during the October 2011 Board hearing, the VLJ explained the evidence required to substantiate the claims for service connection and held the case open for 45 days to allow the Veteran to submit additional evidence.  These actions supplemented VA's compliance with the VCAA and exceed any duty owed under 38 C.F.R. § 3.103.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran asserts that he had symptoms of sleep apnea, GERD, and sinusitis during service, which have continued since he separated from service in November 2006.  He filed claims for service connection in June 2007 - less than seven months after separation.

The Veteran's service treatment records (STRs) are unremarkable for complaints, treatment, or diagnoses related to sleep apnea and GERD.  The Veteran denied that he had any medical problems or symptoms that bothered him on health histories in August 1998, May 1999, June 2000, and May 2002.  In April 2004, he indicated that he had medical problems or symptoms that bothered him, but in the section that requested further explanation, it was noted that he had zero problems at that time.  An August 2006 record reflects that the Veteran was seen for cold and flu symptoms.  His problem list included sinusitis.  He complained of cough, nasal congestion, and drainage for six weeks.  He also described pressure in his ears.  The Veteran tested positive for streptococcus pyogenes and was prescribed antibiotics.  On a September 2006 health history, the Veteran complained of frequent urination and weak stream and noted that he had taken antibiotics for flu/cold/strep throat.  No other problems were noted.  In November 2006, it was noted that the Veteran qualified for separation/retirement.

As regards sleep apnea, the report of the August 2007 VA general medical examination reflects the Veteran's self-reported history of sleep apnea since 2001.  He reported that he snored loudly, woke up gasping for breath, and suffered from fatigue.  The examiner diagnosed the Veteran with obstructive sleep apnea.  In October 2007, the Veteran was referred for a sleep study at Integrated Medical Services (IMS), which confirmed a diagnosed of obstructive sleep apnea.  Several private physicians have also corroborated a diagnosis of sleep apnea.  In a June 2011 letter, Dr. Mixon opined that it was unlikely that the Veteran developed sleep apnea between December 2006 and August 2007.  In a September 2011 letter, Dr. Barot opined that it was "more likely than not" that the Veteran had obstructive sleep apnea before December 2006.

As regards GERD, the report of the August 2007 VA general medical examination reflects the Veteran's complaints of GERD since 1997.  He said that his symptoms had gotten progressively worse and that he used over the counter antacids to treat his symptoms.  An upper gastrointestinal (GI) series showed a small sliding hiatal hernia and spontaneous gastroesophageal reflux.  The diagnosis was mild GERD.

As regards sinusitis, the report of the August 2007 VA general medical examination reflects the Veteran's complaints of intermittent sinusitis since 2001.  X-rays of the sinuses showed that the left maxillary sinus was almost completely opaque and that there was some haziness of the frontal sinus also.  The diagnosis was chronic left maxillary and left frontal sinusitis.

In a December 2008 letter, the Veteran's former girlfriend (I.B.) stated that she had dated the Veteran from 2004 to 2007.  She said that the Veteran would stop breathing in his sleep and would be overly sleepy and lethargic during the day.  She also said that she would wake him during the night due to his loud, gasping snoring.  She also said that the Veteran would complain of gas and would burp continuously.  She said he would regularly purchase over the counter mediations to seek out temporary relief for acid reflux and that he always suffered from sinus infections.  

During the October 2011 Board hearing, the Veteran testified that he had symptoms related to sleep apnea during service, although he was not diagnosed until after service (transcript, pg. 7).  He said that he woke up during the night choking and was always tired (transcript, pg 7).  He also said that his girlfriend and roommates would complain about his loud snoring (transcript, pg. 8).  As regards GERD, he said he began experiencing acid reflux, burning, and belching during the last 5 years of his military career (transcript, pgs. 24-25).  He also said he has had intermittent sinusitis since 2001 (transcript, pg. 17).  He said he self-medicated and was reluctant to seek medical help and miss work (transcript, pg. 19).  

At the outset, the Board acknowledges that the Veteran is competent to report his observations, to include sleep interruption, snoring, fatigue, acid reflux, belching, nasal congestion, and sinus pain.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405   (1995).  Jandreau v. Nicholson, 492 F.3d. 1372   (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Also, the Veteran's statements appear credible.  They are corroborated by his former girlfriend (I.B.) who is also competent to provide evidence of the symptoms she observed during her relationship with the Veteran.  Furthermore, the Board points out that he filed a claim within 7 months of separating from service and was diagnosed with sleep apnea, GERD, and chronic sinusitis within 9 months.  The relatively short period of time between separating from service, filing the claims, and being diagnosed with these disabilities supports a continuity of symptomatology.  

Furthermore, Dr. Barot opined that it was more likely that not that the Veteran's sleep apnea had its onset during service and Dr. Mixon did not think it was likely that sleep apnea developed between separation from service and the August 2007 VA examination.  The Board points out that VA is not free to ignore a medical opinion (see Owens v. Brown, 7 Vet. App. 429, 433   (1995)), or to reject a medical opinion based on its own medical judgment (see Obert v. Brown, Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  In this case, the private physicians' opinions are not contradicted by any other competent opinion of record and VA adjudicators are not permitted to substitute their own judgment on a medical matter.  

For these reasons, the Board finds that the weight of the evidence supports the conclusion that the Veteran's obstructive sleep apnea, GERD with hiatal hernia, and chronic sinusitis were incurred during service and that service connection must be granted.  


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to service connection for GERD with hiatal hernia is granted.

Entitlement to service connection for chronic sinusitis is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the claim for service connection for bilateral hearing loss disability is warranted.

In this case, the Veteran asserts his current hearing loss disability is related to in-service noise exposure.  Specifically, he alleges that he was exposed to loud equipment while he worked in a photography processing lab during service.  He said he worked in the lab for about 10 years.  His DD 214 reflects that his primary specialty was still photography craftsman and that his last duty assignment or major command was with the Intelligence Squadron.  

The threshold for normal hearing is from 0 to 20 decibels.  Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Service connection for an organic disease of the nervous system, to include sensorineural hearing loss, may be presumed if it became manifest to a degree of 10 percent disabling during the Veteran's first year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

In this case, the Veteran's service treatment records are unremarkable for complaints, treatment, or diagnoses relating to hearing loss.  A December 1985 Enlistment Examination Report reflects that the Veteran's puretone thresholds, in decibels, were as follows (in ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

A November 1987 hearing conservation data reflects that the Veteran's puretone thresholds, in decibels, were as follows (in ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
5
5
0
0

A June 2000 STR notes that the Veteran was exposed to loud noise on the job.  An April 2004 record indicates that the Veteran denied vision or hearing impairment.  There is no record of any audiometric testing at the time of the Veteran's discharge in November 2006.

The report of an August 2007 VA audiology evaluation reflects that the Veteran's pure tone thresholds, in decibels, were as follows (in ISO units):





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
15
LEFT
15
15
15
15
15

Speech audiometry revealed speech recognition ability of 92 percent in each ear.  The audiologist indicated that the results showed normal hearing bilaterally and that speech recognition was "excellent" bilaterally.  The audiologist concluded that no hearing loss was found and noted that no military records were sent for review, so it was unknown whether a change in hearing occurred during service.  

The Board points out that the results of the August 2007 VA evaluation appear to conflict with the audiologist's conclusions.  Although puretone thresholds were within normal range, speech recognition ability was only 92 percent in each ear.  Speech recognition less than 94 percent is considered impaired hearing for VA purposes under 38 C.F.R. § 3.385; however, the audiologist concluded that speech recognition was "excellent" and no hearing loss disability was shown.  Given these conflicting results and the fact that the Veteran's service records were not available to the examiner, the Board finds that further examination and medical opinion is needed to resolve the claim for service connection for bilateral hearing loss disability.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Also, during the October 2011 Board hearing, the Veteran testified that his primary care physician told him that his hearing loss most likely began during service.  Although the record was held open for 45 days to allow the Veteran to submit a statement from his physician, no additional evidence was received.  Hence, prior to arranging for the Veteran to undergo further examination, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his representative requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for bilateral hearing loss disability.  

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  

3.  After all records and/or responses received are associated with the claims file, schedule the Veteran for a VA examination to assess the current nature and etiology of his alleged hearing loss disability.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished, and all clinical findings should be reported in detail.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner is requested to confirm whether the Veteran currently has a hearing loss disability under the provisions of 38 C.F.R. § 3.385 and, if so, whether it is at least as likely as not (i.e., a 50 percent probability or greater) that such hearing loss is related to service.  

All opinions provided are to include sustainable reasons and bases, with references, when necessary, to information in the claims folder.

4.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


